DETAILED ACTION

This Office Action is in response to the application as originally filed 10/28/2021. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/28/2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Abstract of the Disclosure
The Abstract of the Disclosure filed 10/28/2021 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is simply a copy of some the claims (e.g. claims 1 and/or 11). Further, the Abstract recites acronym such as “MTF” without describing it in plain text. Every acronym should be defined when it first appears. Furthermore, the abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
The following claims are objected to because of the following informalities:  
Each of claims 2-10, recite the phrase “the method in Claim…” in the preamble. As capitalization in mid-sentence is not needed, said phrase in each of these claims should be amended as “the method in Claim claim…” Appropriate correction requested.
Each of claims 12-20, recite the phrase “the apparatus in Claim” in the preamble.  As capitalization in mid-sentence is not needed, said phrase in each of these claims should be amended as “the apparatus in Claim claim…” Appropriate correction requested.
Each of claims 1-20, recite numbered references corresponding to Elements in the Drawings.  As, incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words”, said recitation of references should be deleted in each of these claims. See MPEP 2173.05(S).
Claim 6 in line 2-3, recite the term “ Differenciability” it is believed this line include typographical error. Appropriate correction requested.
Claims 11, lines 5-6, recite the acronyms ”FAT” & “DOF” without describing them in plain text. Every acronym should be defined when it first appears. Appropriate correction is respectfully requested.
Claims 12, line 1, recite the acronym “MTF” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is respectfully requested.
Each of claims 15 and 16, recite the acronym “DOD” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is respectfully requested.
Each of claims 16-20 recite phrases such as “equal to 0” or “larger than 0”. It is respectfully suggested amending said phrases in each of the claims as “equal to [[0]] zero” and “larger than [[0]] zero”. Appropriate correction is respectfully requested.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-20 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are US 2003/0072382 to Raleigh et al. (“Raleigh”, hereinafter), and WO02080590 to Leung et al. (“Leung”)

Regarding Independent claims 1 and 11, the prior art of record, specifically 
teaches a method and apparatus for transmitting frames of information across a communications channel comprising conversion operations for converting the frames into a discrete-time Time-Limited signal and for converting the discrete-time Time-Limited signal into a continuous-time signal, and a transmission operation for transmitting the continuous-time signal across the communications channel (e.g. abstract, paragraphs [1050], [1059], [1060], [1082], [1159], figures 1-31 of Leung) and a digital communication system including a communication channel having one or more inputs , wherein the determining characteristics of said channel based on signals received via one or more channel outputs, comprising, receiving training symbols via said channel outputs; and computing characteristics of said channel based on said received training symbols and assumptions that an impulse response of said channel is substantially time-limited and that variation of said impulse response over time is continuous and a Toeplitz input-output matrix is transformed into a circulant input-output matrix; Toeplitz matrices that describe the time-domain input-output behavior of each antenna pair (see for example, Para [0110], Claims 108 of Raleigh).
However, none of the prior arts cited alone or in combination provides the design aspect a conversion operation for converting the frames of information into a discrete-time Time-Limited signal where the frames of information are contained in a plurality of Finite Access Time (FAT) Degrees Of Freedom (DOF) and first and second converters for converting the frames of information into a discrete- time Time-Limited signal where the frames of information that are contained in a plurality of FAT DOF and converting the discrete-time Time-Limited signal into a continuous-time signal, as recited in independent claims 1,  11 and further limited in dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: see PTO-892 Notice of Reference Cited.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                    dese